Exhibit 10.15




SHARE CONVERSION AGREEMENT




THIS SHARE CONVERSION AGREEMENT (the “Agreement”) dated as of September 11,
2012, is by, between, and among Desert Hawk Gold Corp., a Nevada corporation
(the “Company”), and each purchaser executing this Agreement as a purchaser
(each, a “Purchaser” and collectively, the “Purchasers”).




RECITALS:




WHEREAS, the Purchaser has acquired shares of common stock (the “Shares”) of the
Company in a nonpublic offering of the Shares as set forth in the Term Sheet
dated September 11, 2012 (the “Offering”);




WHEREAS, the Company proposes to engage in mining activities on its mining
claims located in the Gold Hill Mining District in Tooele County, Utah, and in
particular on the Kiewit properties located on the Company’s mining properties
(the “Kiewit Properties”);




WHEREAS, as an inducement for the Purchaser to acquire the Shares, the Company
has offered to grant the Purchaser the right to convert the shares into the
proceeds from the sale of gold from the Kiewit Properties as set forth in this
Agreement;




WHEREAS, DMRJ Group I, LLC, a Delaware limited liability company (“DMRJ Group”)
has advanced funds to the Company for its mining activities and holds a security
interest in all property of the Company, including the Kiewit Properties, as set
forth in the Security Agreement dated July 14, 2010, between the Company and
DMRJ Group (the “Security Agreement”);




WHEREAS, notwithstanding its security interest in the Kiewit Properties, and its
right to foreclose on the company’s property, DMRJ Group is willing to honor the
right of the Purchaser to convert the Shares into proceeds from the sale of gold
from the Kiewit Properties as provided herein.




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereto, intending to be legally
bound hereby, agree as follows:




ARTICLE I.

CONVERSION RIGHT




1.1

Right to Convert.  Subject to the terms and conditions hereof, the Company
hereby grants to the Purchaser the right to convert his, her, or its Shares into
cash payable from 5% of the sales price or market value of the gold produced
from the Kiewit.




1.2

Conversion Period.  The Purchaser shall have the right to exercise the
conversion right granted hereby for a period of twelve months commencing on the
first day of production of marketable gold from the Kiewit Property and ending
at 5:00 pm pacific time on the date which is one year thereafter (the
“Conversion Period”).  The Company shall notify the Purchaser within five
business days following the date on which production of marketable gold from the
Kiewit Property commences.




1.3

Conversion Amounts.  During the Conversion Period, the Purchaser shall be
required upon any conversion to convert not less than one-half of the Shares
acquired in the Offering.  The Purchaser shall have the right to convert up to
all of the Shares in one or more conversion events during the Conversion Period.
 All conversions of Shares must be in increments of $1,000.





--------------------------------------------------------------------------------




1.4

Establishment of Conversion Value.  The Shares converted pursuant to this
Agreement shall be granted a conversion value equal to $1,000 per ounce of gold
produced from the Kiewit Properties based on the purchase price of the Shares
(the “Conversion Value”).  For example, if the Purchaser had acquired $100,000
of Shares, he would have a Conversion Value equal to 100 ounces of gold from the
Kiewit Properties.




1.5

Source of Payments.  The funds used for the payment of the Conversion Value of
the Shares as provided herein shall be derived solely from the sale of gold or
the market value of gold produced from the Kiewit Properties (the “Disbursal
Funds”).  The sole source of the Disbursal Funds shall be limited to 5% of the
gold produced from the Kiewit Properties.  




1.6

Pro Rata Disbursal of Proceeds.  The disbursal of proceeds from the sale of the
gold shall be divided pro rata among all of the investors in the Offering who
exercise their right to convert Shares pursuant to this Agreement.




1.7

Disbursal of Funds.  Funds shall be paid to the Purchaser pursuant to the terms
of this Agreement from each sale of gold produced from the Kiewit Properties.
 In the event that gold is produced from the Kiewit Properties during any
calendar quarter (the “Production Quarter”) but is not sold during the calendar
quarter subsequent to the Production Quarter, the Purchaser shall receive
payment for the value of such gold based upon the market value of gold on the
last business day of the Production Quarter (the “Fair Market Value”).  For
purposes of this Agreement the Fair Market Value shall be the spot price of gold
published in the Wall Street Journal.  Payments based upon the sale of gold from
the Kiewit Properties shall be made not later than thirty (30) business days
following receipt of funds for such sale.  Payments based upon gold produced
during a Production Quarter shall be made not later than sixty (60) business
days following the end of the calendar quarter subsequent to Production Quarter.
 The Purchaser shall have the right to receive funds pursuant to this Agreement
until the payment in full of the Conversion Value of the Shares based upon the
number of ounces represented by such Conversion Value, after which the Purchaser
shall have no further rights to receive proceeds from the gold produced at the
Kiewit Properties.  




1.8

Minimum Disbursal Funds.  The Disbursal Funds shall be based upon the sale price
or Fair Market Value of the gold, as applicable, but in no event shall this
amount be less than $1,000.




ARTICLE II.
CONVERSION PROCEDURES




2.1

Tender of Shares.  A Purchaser who elects to convert the Shares as set forth in
ARTICLE I hereof shall surrender the certificate or certificates therefor (or
the affidavit and indemnification referred to in Section 2.4 below with respect
thereto in the event such certificate(s) has been lost, stolen or mutilated),
duly endorsed or accompanied by duly endorsed stock powers, at the office of the
Company, and shall give written notice to the Company at such office that such
holder elects to convert the same and shall state therein the number of Shares
being converted (the “Conversion Notice”).  Thereupon the Company shall promptly
(but in any event within five (5) business days) issue and deliver, or cause to
be issued and delivered, to such holder, at no cost to such holder, a
certificate or certificates evidencing the Conversion Value of the Shares (the
“Conversion Certificate”).  Such conversion shall be deemed to have been made
immediately prior to the close of business on the date of such surrender of the
certificate or certificates representing the Shares (or the affidavit and
indemnification referred to in Section 2.4 hereof with respect thereto) to be
converted, and the Person entitled to receive the Conversion Certificate
issuable upon such conversion shall be treated for all purposes as the record
holder of such right on such date and the rights of the holder with respect to
such Shares so converted shall cease (except with respect to the right to
receive accrued and unpaid dividends and associated interest thereon, if any).
 In case the number of Shares being converted is less than the number of the
Shares represented by the certificate so tendered, the Company shall, upon such
conversion, issue and deliver, or cause to be issued and delivered, to the
holder thereof, at the expense of the Company, a new certificate or certificates
for the number of Shares represented by the certificate or certificates
surrendered that are not to be converted.





2




--------------------------------------------------------------------------------




2.2

Payments by the Company.  The Company shall pay any and all issue taxes and
other taxes and costs that may be payable in respect of the issuance or delivery
of the conversion right represented by the Conversion Certificate upon
conversion of the Shares.  




2.3

Compliance with Laws.  The Company shall take all such actions as may be
necessary to assure that all Conversion Certificates may be so issued without
violation of any applicable law or governmental regulation.




2.4

Replacement.  In the event the Purchaser exercises the right to convert the
Shares hereunder, and upon receipt of evidence reasonably satisfactory to the
Company (an affidavit of the registered holder will be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of any certificate
evidencing one or more Shares, and in the case of any such loss, theft or
destruction, upon receipt of an indemnity reasonably satisfactory to the Company
(provided that if the holder is an institutional investor, its own agreement
will be satisfactory), or, in the case of any such mutilation upon surrender of
such certificate, the Company shall cancel, or cause to be cancelled, on its
books such lost, stolen, destroyed or mutilated certificate and shall (at the
Company’s expense) issue and deliver, or cause to be issued and delivered, in
lieu of such certificate a new certificate of like kind representing the number
of Shares represented by such lost, stolen, destroyed or mutilated certificate
and dated the date of such lost, stolen, destroyed or mutilated certificate.

ARTICLE III.
MISCELLANEOUS




3.1

Certain Definitions.  As used herein, the following terms shall have the
meanings set forth below:




 “Person” shall mean any corporation, proprietorship, firm, partnership, limited
partnership, trust, association, individual or other entity.




3.2

Other Definitions.  In addition to the terms set forth in Section 3.1 and
elsewhere in this Agreement, each of the following terms is defined in the
section set forth opposite such term:




Defined Term

Location

Agreement

Preamble

Company

Preamble

Conversion Certificate

§2.1

Conversion Period

§1.2

Conversion Notice

§2.1

Conversion Value

§1.4

Disbursal Funds

§1.5

DMRJ Group

Recitals

Fair Market Value

§1.7

Kiewit Properties

Recitals

Offering

Recitals

Production Quarter

§1.7

Purchaser

Preamble

Security Agreement

Recitals

Shares

Recitals




3.3

Expenses.  Except as otherwise expressly provided herein, each party hereto
shall bear its own expenses with respect to this Agreement and the transactions
contemplated hereby.




3.4

Amendment.  This Agreement may only be amended, modified or supplemented
pursuant to a written agreement signed by each of the parties hereto or the
applicable parties to be bound by such amendment.





3




--------------------------------------------------------------------------------




3.5

Survival of Representations and Warranties.  All covenants, representations and
warranties made herein shall survive the making of this Agreement and shall
continue in full force and effect for a period of one year from the date of this
Agreement, at the end of which period no claim may be made with respect to any
such covenant, representation, or warranty unless such claim shall have been
asserted in writing to the indemnifying party during such period.




3.6

Notices.  All notices, consents, waivers, requests, instructions, or other
communications required or permitted hereunder shall be in writing, and shall be
deemed to have been duly given if (a) delivered personally (effective upon
delivery), (b) sent by a reputable, established international courier service
(effective one business day after being delivered to such courier service), or
(c) mailed by certified mail, return receipt requested, postage prepaid
(effective three business days after being deposited in the U.S. mail),
addressed as follows (or to such other address as the recipient may have
furnished for such purpose pursuant to this Section):




If to the Company:




7723 North Morton Street

Spokane, WA  99208

Attn:  Robert E. Jorgensen, Chief Executive Officer




with a copy (which shall not constitute notice) to:




Ronald N. Vance, Esq.

Ronald N. Vance & Associates, P.C.

Attorney at Law

1656 Reunion Avenue

Suite 250

South Jordan, Utah  84095




if to the Purchaser, at the address set forth on the Purchaser Signature Page
hereto;




or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.




3.7

Waivers.  The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect the right of such
party at a later time to enforce the same.  No waiver by a party of any
condition or of any breach of any term, covenant, representation or warranty
contained in this Agreement shall be effective unless in writing, and no waiver
in any one or more instances shall be deemed to be a further or continuing
waiver of any such condition or breach in other instances or a waiver of any
other condition or breach of any other term, covenant, representation or
warranty.




3.8

Interpretation.  The headings preceding the text of Articles and Sections
included in this Agreement are for convenience only and shall not be deemed part
of this Agreement or be given any effect in interpreting this Agreement.  The
use of the masculine, feminine or neuter gender herein shall not limit any
provision of this Agreement.  The use of the terms “including” or “include”
shall in all cases herein mean “including, without limitation” or “include,
without limitation,” respectively.




3.9

Applicable Law and Venue.  This Agreement and the rights and duties of the
parties hereto shall be construed and determined in accordance with the laws of
the State of Utah (without giving effect to any choice or conflict of law
provisions), and any and all actions to enforce the provisions of this Agreement
shall be brought in a court of competent jurisdiction in the State of Utah and
in no other place.





4




--------------------------------------------------------------------------------




3.10

Attorneys’ Fees.  If any legal action or any arbitration or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, the successful or prevailing party or parties will be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they may be
entitled.




3.11

Assignment.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.




3.12

No Third Party Beneficiaries.  Except as otherwise provided herein, this
Agreement is solely for the benefit of the parties hereto and, to the extent
provided herein, their respective directors, officers, employees, agents and
representatives, and no provision of this Agreement shall be deemed to confer
upon other third parties any remedy, claim, liability, reimbursement, cause of
action or other right.




3.13

Severability.  If any provision of this Agreement shall be held invalid, illegal
or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall remain in full force and shall not be affected thereby,
and there shall be deemed substituted for such invalid, illegal or unenforceable
provision a valid, legal and enforceable provision as similar as possible to the
provision at issue.




3.14

Remedies Cumulative.  The remedies provided in this Agreement shall be
cumulative and shall not preclude the assertion or exercise of any other rights
or remedies available by law, in equity or otherwise.




3.15

Entire Understanding.  This Agreement sets forth the entire agreement and
understanding of the parties hereto and supersedes all prior agreements, letters
of intent, arrangements and understandings between the parties.




3.16

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Facsimile transmissions of any signed original document,
or transmission of any signed facsimile document, shall constitute delivery of
an executed original.  At the request of any of the parties, the parties shall
confirm facsimile transmission signatures by signing and delivering an original
document.




3.17

Full Knowledge.  By their signatures, the parties acknowledge that they have
carefully read and fully understand the terms and conditions of this Agreement,
that each party has had the benefit of counsel, or has been advised to obtain
counsel, and that each party has freely agreed to be bound by the terms and
conditions of this Agreement.  To the extent that a party elects not to consult
with such counsel, the party hereby waives any defense to inadequate
representation by counsel.





5




--------------------------------------------------------------------------------

SIGNATURE PAGE




IN WITNESS WHEREOF, the undersigned has caused this Share Conversion Agreement
to be executed, thereunto duly authorized, on the day and year set forth below.







Desert Hawk Gold Corp.










Date:  September 11, 2012

By  /s/ Robert E. Jorgensen

Robert E. Jorgensen, Chief Executive Officer













PERFORMANCE GUARANTEE




DMRJ Group I, LLC (“DMRJ Group”) hereby represents and warrants to each
Purchaser, its, his, or her heirs, executors, administrators, successors, and
assigns that in the event that DMRJ Group shall foreclose on the Kiewit Property
pursuant to the Security Agreement, DMRJ Group shall pay to the Purchaser the
Disbursal Funds (as defined in the above Agreement) to which the Purchaser shall
be entitled pursuant to Article I of the above Agreement and to be bound by the
terms of conditions thereof.  DMRJ Group further represents and warrants to the
Purchasers that in the event of foreclosure and subsequent sale of the Kiewit
Property, DMRJ Group will require any purchaser of the Kiewit Property to be
bound by the terms of the above Agreement.




IN WITNESS WHEREOF, the undersigned has caused this document to be executed,
thereunto duly authorized, on the day and year set forth below.







DMRJ Group I, LLC










Date:  September 11, 2012

By  /s/ Daniel Small

Name:  Daniel Small

Title:  Managing Director








6




--------------------------------------------------------------------------------

PURCHASER SIGNATURE PAGE




IN WITNESS WHEREOF, the undersigned has caused this Share Conversion Agreement
to be executed, thereunto duly authorized on the day and year set forth below.
















Date:  _____________, 2012

_________________________________________

Signature




Name: _________________________________________




Entity Name (if applicable): __________________________




Title (if applicable): _________________________________




Address: _________________________________________




_________________________________________________




_________________________________________________





7


